Dismissed and Memorandum Opinion filed April 24, 2008







Dismissed
and Memorandum Opinion filed April 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00099-CV
____________
 
JENNIFER JONES,
Appellant
 
V.
 
AUTOMATED BUILDING SERVICES, Appellee
 

 
On Appeal from the 11th District
Court
 Harris County ,
Texas
Trial Court Cause No.
2004-65545
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed November 11, 2007.  On April 18, 2007, the
parties filed an agreed motion to dismiss the appeal and the cross-appeal in
order to effectuate a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
24, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.